DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Pfeifer on 9/23/2021.
The application has been amended as follows: 
Claim 12, lines 16-17 “subsurface object; and determining a cost” is amended to -- subsurface object; acquiring a measured source wavelet and deconvolving the initial model from the measured ground penetrating data to produce a corrected source wavelet; and determining a cost--.
Claim 17 is cancelled.
Claim 20, line 7 “hyperbolas.” Is amended to hyperbolas;”
Claim 20, 19-20 “subsurface object; and determining a cost” is amended to -- subsurface object; acquiring a measured source wavelet and deconvolving the initial model from the measured ground penetrating data to produce a corrected source wavelet; and determining a cost--.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Taylor et al (US 20020140597) does not teach nor make obvious (claim 1,12, and 20) determining a cost function and adjusting at least one of the plurality of parameters to minimize the cost function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648